DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 03/28/2020.
Claims 1, 6, 13, 18, and 20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: [0035] recites “…or a gas (e.g., with a pungent small)”, Examiner believes “small” should be “smell”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kempel, et al. (US Patent Application Publication 20180322749), “Kempel”.
As per claim 1, Kempel discloses:
A method for subduing target individuals using unmanned aerial vehicles (UAVs), the method comprising: [0002], [0017], [0105], 
deploying one or more UAVs to a location of an individual; [0029], [0077] Threat Analysis system 116 can cause GIC 110 to transmit a command to activate or deploy a personal safety drone stored on or near the person of the Subject in question, wherein the personal safety drone contains one or more cameras or microphones and is remotely controlled or directed to autonomously obtain additional monitoring data suitable to aid in determining whether or not a threat is truly present… The drone can be autonomously, semi-autonomously, or remotely navigated to the current location of the Subject (or to the last known location of the Subject).
obtaining information about the individual from the one or more UAVs and external sources; [0023], [0067], [0077] In some embodiments, threat monitoring and response system 100 might combine the monitoring data received from the Subject with Subject profile information stored in one or more associated databases (such as database 112 of FIG. 1), such that threat monitoring and response system 100 or a command center agent is able to augment the suitable threat response with other relevant Subject information. Relevant Subject information can include, but is not limited to, age, gender, medical conditions, medical history, medications taken, movement and location history, home address, etc… In terms of data storage functionality, it is contemplated that GIC 110 will ingest large streams of continuous or near-continuous monitoring data from various sources. The ingested monitoring data may pertain to multiple Subjects registered with threat monitoring and response system 100, and are stored in database 112 for subsequent processing and/or further use by GIC 110… In particular, the drone might be pre-configured with an identifying image data associated with the requesting Subject in order to allow the computer vision and/or facial recognition systems of the drone to more accurately locate and track to the Subject.
assigning an aggression factor to the individual based on the obtained information; [0025], [0029] Confidence levels can be calculated in order to reflect the probability that Threat Analysis system 116 has correctly identified a threat, or the probability that a potential threat at least exists. This confidence level can be used as an input for many subsequent actions… Particularly in the case of reality and contextual analyses, Threat Analysis system 116 may require additional information to assist in making a threat-level determination (e.g. received data indicates a threat but the data is of very low quality), or may require additional information to confirm a contextually aware threat-level determination (e.g. gunshots or police sirens in a song do not indicate a Subject is in the midst of a police chase).
in response to determining that the aggression factor is greater than an aggression threshold, preparing a neutralization action designed to reduce the aggression factor of the individual by: [0032], [0105] In some embodiments, different levels of threat response may be offered, such that Threat Response control system 114 consults a Subject profile in database 112 to determine preferred threat responses, forbidden threat responses, etc. as indicated by Subject preferences and/or restrictions contained in the corresponding Subject profile… The payload for such a personal safety drone might include a bright light, to both illuminate the way when walking in dark or dimly-lit areas and to deter or disorient threatening individuals approaching the second Subject. The payload may further include active deterrent means, such as pepper spray or an indelible ink that can be sprayed onto a fleeing perpetrator in order to more easily allow the authorities to later identify him.
identifying one or more exception conditions of the individual; and wherein the forbidden threat responses are akin to the exceptions [0032] In some embodiments, different levels of threat response may be offered, such that Threat Response control system 114 consults a Subject profile in database 112 to determine preferred threat responses, forbidden threat responses, etc. as indicated by Subject preferences and/or restrictions contained in the corresponding Subject profile
selecting, from a plurality of neutralization actions that the one or more UAVs are capable of performing, a neutralization action based on the one or more exception conditions; and wherein determining preferred response is akin to selecting the action [0032], [105] In some embodiments, different levels of threat response may be offered, such that Threat Response control system 114 consults a Subject profile in database 112 to determine preferred threat responses, forbidden threat responses, etc. as indicated by Subject preferences and/or restrictions contained in the corresponding Subject profile… this second Subject requires emergency and on-demand monitoring, e.g. in response to a ‘panic’ mode button being engaged. The payload for such a personal safety drone might include a bright light, to both illuminate the way when walking in dark or dimly-lit areas and to deter or disorient threatening individuals approaching the second Subject. The payload may further include active deterrent means, such as pepper spray or an indelible ink that can be sprayed onto a fleeing perpetrator in order to more easily allow the authorities to later identify him. Safety oriented drones can additionally include locator or beacon devices to more easily allow local authorities, such as the police, to more quickly locate the Subject when responding to a threat. For example, if threat monitoring and response system 100 detects a threat, the system will contact local authorities and request an emergency response, transmitting information such as the Subject's location, the nature of the ongoing threat, and any other information that may be helpful to assist in the emergency response.
instructing the one or more UAVs to perform the selected neutralization action on the individual. [0098], [0105] personal safety drone 240 can then fly to a pre-defined first position and/or perform a pre-defined first action, both of which can be stored as initial operational parameters in a memory of the personals safety drone 240. After navigating to a pre-determined or pre-configured position relative to Subject 220, e.g. five feet above and three feet in front of Subject 220, personal safety drone 240 immediately begins streaming monitoring data to threat monitoring and response system 100 for substantially real-time analysis. On the basis of this analysis, threat monitoring and response system 100 can control the subsequent actions and movements of personal safety drone 240 by generating and transmitting suitable control commands or updated operational parameters… As compared to the first Subject, who was subject to predictable and daily monitoring, this second Subject requires emergency and on-demand monitoring, e.g. in response to a ‘panic’ mode button being engaged. The payload for such a personal safety drone might include a bright light, to both illuminate the way when walking in dark or dimly-lit areas and to deter or disorient threatening individuals approaching the second Subject. The payload may further include active deterrent means, such as pepper spray or an indelible ink that can be sprayed onto a fleeing perpetrator in order to more easily allow the authorities to later identify him. Safety oriented drones can additionally include locator or beacon devices to more easily allow local authorities, such as the police, to more quickly locate the Subject when responding to a threat. For example, if threat monitoring and response system 100 detects a threat, the system will contact local authorities and request an emergency response, transmitting information such as the Subject's location, the nature of the ongoing threat, and any other information that may be helpful to assist in the emergency response.

As per claim 4, Kempel discloses:
wherein identifying the one or more exception conditions of the individual comprises: capturing a facial image of the individual; [0077] In particular, the drone might be pre-configured with an identifying image data associated with the requesting Subject in order to allow the computer vision and/or facial recognition systems of the drone to more accurately locate and track to the Subject…In some embodiments, the drone might only be equipped with a facial detection system, i.e. locate facial data in a given image frame
determining an identifier of the individual by performing facial recognition on the facial image; [0060], [0077] The notification can comprise a Subject identifier or name, a location indicator of the Subject, a message from the Subject, telemetry data associated with the Subject, a timestamp indicating when each piece of data was most recently collected or obtained, etc… In particular, the drone might be pre-configured with an identifying image data associated with the requesting Subject in order to allow the computer vision and/or facial recognition systems of the drone to more accurately locate and track to the Subject. This pre-configuration might be done as a registration process that pairs the Subject to a personal safety drone, or a registration process that involves the Subject providing identifying image data to the threat monitoring and response system 100 such that this identifying image data can then be forwarded to drones attempting to locate and identify the Subject.
searching for, in a medical database, medical records of the individual using the identifier; and [0032], [0067] In some embodiments, threat monitoring and response system 100 might combine the monitoring data received from the Subject with Subject profile information stored in one or more associated databases (such as database 112 of FIG. 1), such that threat monitoring and response system 100 or a command center agent is able to augment the suitable threat response with other relevant Subject information. Relevant Subject information can include, but is not limited to, age, gender, medical conditions, medical history, medications taken, movement and location history, home address, etc.
identifying the one or more exception conditions in the medical records of the individual. [0032], [0067], [0116] In some embodiments, different levels of threat response may be offered, such that Threat Response control system 114 consults a Subject profile in database 112 to determine preferred threat responses, forbidden threat responses, etc. as indicated by Subject preferences and/or restrictions contained in the corresponding Subject profile… In some embodiments, threat monitoring and response system 100 might combine the monitoring data received from the Subject with Subject profile information stored in one or more associated databases (such as database 112 of FIG. 1), such that threat monitoring and response system 100 or a command center agent is able to augment the suitable threat response with other relevant Subject information. Relevant Subject information can include, but is not limited to, age, gender, medical conditions, medical history, medications taken, movement and location history, home address, etc…Additionally, if Subject 324 is known or registered with threat monitoring and response system 100, then system 100 can obtain medical records of Subject 324 to determine how (if at all) the Subject's medical history may influence the treatment and threat response that is mobilized. For example, if Subject 324 is allergic to a certain medicine, threat monitoring and response system 100 will ensure that paramedic drone 342, a human emergency responder, or any other threat response resource 140 will administer that medication to Subject 324.

As per claim 5, Kempel discloses:
wherein identifying the exception condition of the individual comprises: capturing an image of the individual; [0077] In particular, the drone might be pre-configured with an identifying image data associated with the requesting Subject in order to allow the computer vision and/or facial recognition systems of the drone to more accurately locate and track to the Subject…In some embodiments, the drone might only be equipped with a facial detection system, i.e. locate facial data in a given image frame
identifying, using object recognition, physical attributes of the individual; and [0029], [0077], [0122] In general, Threat Analysis system 116 is designed to be a form of contextually aware artificial intelligence, such that incoming monitoring data for a given Subject is considered in totality, rather than in isolation. That is, Threat Analysis system 116 does not simply examine the incoming monitoring data and look for the presence of a series of known threat indicators or pre-defined rules. Instead, Threat Analysis system 116 is continuously trained and improved via a Machine Learning system 117, which enables threats and potential threats to be detected with an increasing accuracy over time… Further still, a fleet of area safety drones can provide the input monitoring data to threat monitoring and response system 100 to immediately locate or otherwise recognize in real-time soldiers who have obtained injuries or otherwise require medical assistance or attention, thereby allowing injuries to be reported quicker than when human reporting (e.g. over radio) is relied upon…In the specific case of a primary aid paramedic drone, one or more robotic arms or interfaces may be included in order to interact with Subject 324 to perform tasks that Subject 324 is unable to perform himself, due to either unconsciousness, lack of expertise, or the specific nature of the injury or medical emergency. These robotic arms can be configured to deploy or otherwise make use of additional medical supplies also equipped as part of the payload of the primary aid paramedic drone…For example, computer vision and one or more known characteristics of the requesting Subject (e.g. height, sex, hair color, eye color, reference images, etc.) can be utilized in combination such that the drone can recognize the requesting Subject in the scene captured by its video cameras and subsequently navigate to a desired position relative to the requesting Subject.
predicting the exception condition based on the physical attributes of the individual. [0032], [0067], [0077], [0116], [0122]  In some embodiments, different levels of threat response may be offered, such that Threat Response control system 114 consults a Subject profile in database 112 to determine preferred threat responses, forbidden threat responses, etc. as indicated by Subject preferences and/or restrictions contained in the corresponding Subject profile… In some embodiments, threat monitoring and response system 100 might combine the monitoring data received from the Subject with Subject profile information stored in one or more associated databases (such as database 112 of FIG. 1), such that threat monitoring and response system 100 or a command center agent is able to augment the suitable threat response with other relevant Subject information. Relevant Subject information can include, but is not limited to, age, gender, medical conditions, medical history, medications taken, movement and location history, home address, etc…Additionally, if Subject 324 is known or registered with threat monitoring and response system 100, then system 100 can obtain medical records of Subject 324 to determine how (if at all) the Subject's medical history may influence the treatment and threat response that is mobilized… Further still, a fleet of area safety drones can provide the input monitoring data to threat monitoring and response system 100 to immediately locate or otherwise recognize in real-time soldiers who have obtained injuries or otherwise require medical assistance or attention, thereby allowing injuries to be reported quicker than when human reporting (e.g. over radio) is relied upon…In the specific case of a primary aid paramedic drone, one or more robotic arms or interfaces may be included in order to interact with Subject 324 to perform tasks that Subject 324 is unable to perform himself, due to either unconsciousness, lack of expertise, or the specific nature of the injury or medical emergency. These robotic arms can be configured to deploy or otherwise make use of additional medical supplies also equipped as part of the payload of the primary aid paramedic drone…

As per claim 6, Kempel discloses:
wherein the individual is a part of a plurality of hostile target individuals in the location, further comprising: [0099] As illustrated, while Subject 220 is preoccupied with the threat 260 immediately in front of him, an additional threat 262 approaches from behind, unbeknownst to Subject 220 (e.g. a second robber working in combination with the first robber). However, one or more of threat monitoring and response system 100 or a threat analysis system running onboard personal safety drone 240 may notice additional movement on the periphery of the video frame captured and by personal safety drone 240. At this point, additional movement may not constitute a direct threat, but can be considered to constitute a potential threat, i.e. demanding further investigation in order to reach a final determination. Accordingly, personal safety drone 240 can be commanded to fly to a greater height in order to a) provide continued video imagery of Subject 220 and the first threat 260 and b) permit a further investigation and analysis of the peripheral movement corresponding to the second threat 262. Based on such a further analysis the second threat 262 can be correctly identified and registered. Upon detection, system 100 may immediately command personal safety drone 240 to perform a suitable threat response, which could include emitting an audio alert to notify Subject 220 of the second individual creeping up behind him, i.e. “INDIVIDUAL BEHIND”, or emitting an audio alert to frighten away or otherwise deter the second individual creeping up behind Subject 220. In some embodiments, the threat response executed by personal safety drone 240 could involve physical contact with one or more of Subject 220, the first threat 260, and the second threat 262, although such scenarios of physical contact are often undesirable options as they are associated with murky legal areas depending upon the current jurisdiction where personal safety drone 240 is operating.
detecting at least one other individual in the plurality of hostile target individuals; [0099] As illustrated, while Subject 220 is preoccupied with the threat 260 immediately in front of him, an additional threat 262 approaches from behind, unbeknownst to Subject 220 (e.g. a second robber working in combination with the first robber). However, one or more of threat monitoring and response system 100 or a threat analysis system running onboard personal safety drone 240 may notice additional movement on the periphery of the video frame captured and by personal safety drone 240. At this point, additional movement may not constitute a direct threat, but can be considered to constitute a potential threat, i.e. demanding further investigation in order to reach a final determination. Accordingly, personal safety drone 240 can be commanded to fly to a greater height in order to a) provide continued video imagery of Subject 220 and the first threat 260 and b) permit a further investigation and analysis of the peripheral movement corresponding to the second threat 262. Based on such a further analysis the second threat 262 can be correctly identified and registered. Upon detection, system 100 may immediately command personal safety drone 240 to perform a suitable threat response, which could include emitting an audio alert to notify Subject 220 of the second individual creeping up behind him, i.e. “INDIVIDUAL BEHIND”, or emitting an audio alert to frighten away or otherwise deter the second individual creeping up behind Subject 220. In some embodiments, the threat response executed by personal safety drone 240 could involve physical contact with one or more of Subject 220, the first threat 260, and the second threat 262, although such scenarios of physical contact are often undesirable options as they are associated with murky legal areas depending upon the current jurisdiction where personal safety drone 240 is operating.
determining that an aggression factor of the at least one other individual is greater than the aggression threshold; [0025], [0029] Confidence levels can be calculated in order to reflect the probability that Threat Analysis system 116 has correctly identified a threat, or the probability that a potential threat at least exists. This confidence level can be used as an input for many subsequent actions… Particularly in the case of reality and contextual analyses, Threat Analysis system 116 may require additional information to assist in making a threat-level determination (e.g. received data indicates a threat but the data is of very low quality), or may require additional information to confirm a contextually aware threat-level determination (e.g. gunshots or police sirens in a song do not indicate a Subject is in the midst of a police chase).
identifying another exception condition of the at least one other individual; and  [0032], [0105] In some embodiments, different levels of threat response may be offered, such that Threat Response control system 114 consults a Subject profile in database 112 to determine preferred threat responses, forbidden threat responses, etc. as indicated by Subject preferences and/or restrictions contained in the corresponding Subject profile… The payload for such a personal safety drone might include a bright light, to both illuminate the way when walking in dark or dimly-lit areas and to deter or disorient threatening individuals approaching the second Subject. The payload may further include active deterrent means, such as pepper spray or an indelible ink that can be sprayed onto a fleeing perpetrator in order to more easily allow the authorities to later identify him.
selecting, from the plurality of neutralization actions, another neutralization action for the at least one other individual based on the another exception condition; and  [0032], [0099],[0105], [0112] In some embodiments, different levels of threat response may be offered, such that Threat Response control system 114 consults a Subject profile in database 112 to determine preferred threat responses, forbidden threat responses, etc. as indicated by Subject preferences and/or restrictions contained in the corresponding Subject profile… The payload for such a personal safety drone might include a bright light, to both illuminate the way when walking in dark or dimly-lit areas and to deter or disorient threatening individuals approaching the second Subject. The payload may further include active deterrent means, such as pepper spray or an indelible ink that can be sprayed onto a fleeing perpetrator in order to more easily allow the authorities to later identify him.
instructing the one or more UAVs to perform the another neutralization action simultaneously with the neutralization action, wherein the neutralization action is different than the another neutralization action. [0099], [0112] As illustrated, while Subject 220 is preoccupied with the threat 260 immediately in front of him, an additional threat 262 approaches from behind, unbeknownst to Subject 220 (e.g. a second robber working in combination with the first robber). However, one or more of threat monitoring and response system 100 or a threat analysis system running onboard personal safety drone 240 may notice additional movement on the periphery of the video frame captured and by personal safety drone 240. At this point, additional movement may not constitute a direct threat, but can be considered to constitute a potential threat, i.e. demanding further investigation in order to reach a final determination. Accordingly, personal safety drone 240 can be commanded to fly to a greater height in order to a) provide continued video imagery of Subject 220 and the first threat 260 and b) permit a further investigation and analysis of the peripheral movement corresponding to the second threat 262. Based on such a further analysis the second threat 262 can be correctly identified and registered. Upon detection, system 100 may immediately command personal safety drone 240 to perform a suitable threat response, which could include emitting an audio alert to notify Subject 220 of the second individual creeping up behind him, i.e. “INDIVIDUAL BEHIND”, or emitting an audio alert to frighten away or otherwise deter the second individual creeping up behind Subject 220. In some embodiments, the threat response executed by personal safety drone 240 could involve physical contact with one or more of Subject 220, the first threat 260, and the second threat 262, although such scenarios of physical contact are often undesirable options as they are associated with murky legal areas depending upon the current jurisdiction where personal safety drone 240 is operating…In a first approach, it is contemplated that a given area safety drone can interact with multiple threats simultaneously and/or interact with multiple subjects and threats simultaneously. 

As per claim 7, Kempel discloses:
wherein the neutralization action comprises spraying a first substance at the individual using a first spray gun of the UAV and the another neutralization action comprises spraying a second substance at the at least one other individual using a second spray gun of the UAV, wherein the second substance is not the same as the first substance.  [0099], [0101], [0105], [0112] The payload may further include active deterrent means, such as pepper spray or an indelible ink that can be sprayed onto a fleeing perpetrator in order to more easily allow the authorities to later identify him… As illustrated, while Subject 220 is preoccupied with the threat 260 immediately in front of him, an additional threat 262 approaches from behind, unbeknownst to Subject 220 (e.g. a second robber working in combination with the first robber). However, one or more of threat monitoring and response system 100 or a threat analysis system running onboard personal safety drone 240 may notice additional movement on the periphery of the video frame captured and by personal safety drone 240…Based on such a further analysis the second threat 262 can be correctly identified and registered. Upon detection, system 100 may immediately command personal safety drone 240 to perform a suitable threat response, which could include emitting an audio alert to notify Subject 220 of the second individual creeping up behind him, i.e. “INDIVIDUAL BEHIND”, or emitting an audio alert to frighten away or otherwise deter the second individual creeping up behind Subject 220. In some embodiments, the threat response executed by personal safety drone 240 could involve physical contact with one or more of Subject 220, the first threat 260, and the second threat 262, although such scenarios of physical contact are often undesirable options as they are associated with murky legal areas depending upon the current jurisdiction where personal safety drone 240 is operating…In a first approach, it is contemplated that a given area safety drone can interact with multiple threats simultaneously and/or interact with multiple subjects and threats simultaneously…Accordingly, because the needs and requirements of each individual Subject can vary, each individual personal safety drone can be outfitted with a modular system, such as one or more receiving rails or standardized mounting points, such that desired payloads can be modified by the particular end-user of a given personal safety drone.

As per claim 10, Kempel discloses:
wherein the exception condition comprises at least one of:(1) age, (2) a disability, (3) an allergy, (4) a disease, (5) a pregnancy, (6) reliance on medical equipment, (7) a VIP status, (8) a criminal status, and (9) possession of a weapon. [0116] Additionally, if Subject 324 is known or registered with threat monitoring and response system 100, then system 100 can obtain medical records of Subject 324 to determine how (if at all) the Subject's medical history may influence the treatment and threat response that is mobilized. For example, if Subject 324 is allergic to a certain medicine, threat monitoring and response system 100 will ensure that paramedic drone 342, a human emergency responder, or any other threat response resource 140 will administer that medication to Subject 324.

As per claim 11, Kempel discloses:
subsequent to performing the neutralizing action, determining whether the aggression factor of the individual has decreased below the aggression threshold based on motion data within a period of time; and [0025], [0057], [0067] Confidence levels can be calculated in order to reflect the probability that Threat Analysis system 116 has correctly identified a threat, or the probability that a potential threat at least exists. This confidence level can be used as an input for many subsequent actions… In some embodiments, various thresholds on the confidence level can be set and utilized to trigger supplemental analysis beyond that offered by Threat Analysis system 116. For example, a 50% confidence level might indicate that the Threat Analysis system 116 obtained inconclusive results, and supplemental analysis is necessary to see if the confidence level can be adjusted either up or down… In some embodiments, the Subject location and/or Subject status information might be transmitted to threat monitoring and response system 100 in response to the Subject selecting the option to request command center assistance, prior to the Subject's selection of a specific one of the six further options discussed herein. In some embodiments, threat monitoring and response system 100 might combine the monitoring data received from the Subject with Subject profile information stored in one or more associated databases (such as database 112 of FIG. 1), such that threat monitoring and response system 100 or a command center agent is able to augment the suitable threat response with other relevant Subject information. Relevant Subject information can include, but is not limited to, age, gender, medical conditions, medical history, medications taken, movement and location history, home address, etc… In some embodiments, it can be desirable to provide a lightweight and user-friendly version of monitoring application 182, such that the Subject is able to quickly and easily identify all available options, and subsequently select the most appropriate or a desired option in a minimum amount of time or number of interactions with monitoring application 182.
in response to determining that the aggression factor has not decreased below the aggression threshold, performing a secondary neutralizing action from the plurality of neutralization actions. [0023-0025], [0098-0100] Confidence levels can be calculated in order to reflect the probability that Threat Analysis system 116 has correctly identified a threat, or the probability that a potential threat at least exists. This confidence level can be used as an input for many subsequent actions… After navigating to a pre-determined or pre-configured position relative to Subject 220, e.g. five feet above and three feet in front of Subject 220, personal safety drone 240 immediately begins streaming monitoring data to threat monitoring and response system 100 for substantially real-time analysis. On the basis of this analysis, threat monitoring and response system 100 can control the subsequent actions and movements of personal safety drone 240 by generating and transmitting suitable control commands or updated operational parameters. However, in some embodiments one or more portions of the real-time threat analysis can be performed onboard personal safety drone 240, in order to avoid latency and bandwidth issues in transmitting large amounts of streaming video data and waiting to receive commands in return on the basis of a remote threat analysis performed by threat monitoring and response system 100… Upon detection, system 100 may immediately command personal safety drone 240 to perform a suitable threat response, which could include emitting an audio alert to notify Subject 220 of the second individual creeping up behind him, i.e. “INDIVIDUAL BEHIND”, or emitting an audio alert to frighten away or otherwise deter the second individual creeping up behind Subject 220… In a third step, personal safety drone 240 has successfully eliminated the second threat 262 (e.g. by causing the individual sneaking up behind Subject 220 to flee) and only the first threat 260 remains. In this instance, personal safety drone 240 maintains contact with both Subject 220 and first threat 260, while additionally navigating to position itself between Subject 220 and first threat 260. In this manner, personal safety drone 240 can obtain a suitable field of view or sensor coverage for obtaining the monitoring data for transmission to threat monitoring and response system 100 and can additionally pose a physical deterrent or obstacle to the first threat 260. In some instances, such as when the individual posing first threat 260 attempts to flee, external or third party threat response resources 255 can be contacted and provided with suitable information to allow the threat response resources 255 to neutralize or otherwise address the first threat 260.

As per claim 12, Kempel discloses:
wherein the neutralizing action is one of:(1) spraying a substance at the individual, (2) playing a sound, (3) aiming lights at the individual, (4) sending an image of the individual to legal enforcement, and (5) calling a legal enforcement officer. [0105] The payload for such a personal safety drone might include a bright light, to both illuminate the way when walking in dark or dimly-lit areas and to deter or disorient threatening individuals approaching the second Subject. The payload may further include active deterrent means, such as pepper spray or an indelible ink that can be sprayed onto a fleeing perpetrator in order to more easily allow the authorities to later identify him.

As per claims 13, 16-19.  Claims 13, and 16-19 recite substantially similar limitations to those found in claims 1, and 4-7, respectively.  Therefor claims 13, and 16-19  are rejected under the same art and rationale as claims 1, and 4-7.  Furthermore, Kempel discloses a system comprising at least one processor [0055].
As per claims 20, claim 20 recites substantially similar limitations to those found in claim 1.  Therefor claim 20 is rejected under the same art and rationale as claim 1.  Furthermore, Kempel discloses a non-transitory computer readable medium [0050], [0088].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kempel in view of Newman, et al. (WIPO WO 2019093967), “Newman”.

As per claim 2, Kempel discloses:
wherein identifying the one or more exception conditions of the individual comprises: [0032]
capturing a facial image of the individual; [0077] In particular, the drone might be pre-configured with an identifying image data associated with the requesting Subject in order to allow the computer vision and/or facial recognition systems of the drone to more accurately locate and track to the Subject…In some embodiments, the drone might only be equipped with a facial detection system, i.e. locate facial data in a given image frame
determining an identifier of the individual by performing facial recognition on the facial image; [0060], [0077] The notification can comprise a Subject identifier or name, a location indicator of the Subject, a message from the Subject, telemetry data associated with the Subject, a timestamp indicating when each piece of data was most recently collected or obtained, etc… In particular, the drone might be pre-configured with an identifying image data associated with the requesting Subject in order to allow the computer vision and/or facial recognition systems of the drone to more accurately locate and track to the Subject. This pre-configuration might be done as a registration process that pairs the Subject to a personal safety drone, or a registration process that involves the Subject providing identifying image data to the threat monitoring and response system 100 such that this identifying image data can then be forwarded to drones attempting to locate and identify the Subject.
Kempel does not expressly disclose the following, Newman, however discloses:
generating a whitelist database of VIP individuals from the external sources, wherein neutralization actions cannot be performed on the VIP individuals; and [0052-0053], [0098-0100], [0145], [0151] The database can undergo frequent updates as people are placed on and off the list. For example, former employees at a facility can be removed from being allowed on the premise after their employment is terminated. In some examples, the database includes data regarding when specific people are cleared to be on the premise, which can change throughout the day, week, or another time period. For example, all current employees can be allowed on the predetermined premise just during business hours… The memory can include programmed instructions that, when executed, cause the processor to coordinate with a second unmanned aerial vehicle when analyzing a face of the person with the camera, in the facial recognition level… The memory can include programmed instructions that, when executed, cause the processor to compare facial features of the person to identities of cleared individuals, where classifying the person as the intruder is in response to failing to find a match of the facial features to an identity of a cleared individual… The facial features captured by the camera can be analyzed to determine whether the person belongs to a group that is authorized or at least allowed to be on the premises… Those who are cleared to be on the premises can include employees of a business, owners of equipment or merchandise on the premises, security personnel, family members of employees or owners, other individuals identified as cleared individuals, or combinations thereof… The I/O resources 1526 can put the processing resources into communication with another UAV 1528, a remote device 1530, a mobile device 1532, a remote database 1534, another type of device, or combinations thereof.
determining that the identifier is in the whitelist database, wherein the one or more exception conditions indicates that the individual is a VIP individual. [0052-0053], [0098-0100], [0145], [0151], [0160] The database can undergo frequent updates as people are placed on and off the list. For example, former employees at a facility can be removed from being allowed on the premise after their employment is terminated. In some examples, the database includes data regarding when specific people are cleared to be on the premise, which can change throughout the day, week, or another time period. For example, all current employees can be allowed on the predetermined premise just during business hours…  In those circumstances where a match exists between the analyzed facial features and the information associated with a cleared individual in the database, the classifier can classify an individual as a person that is allowed to be on the premises… The facial features captured by the camera can be analyzed to determine whether the person belongs to a group that is authorized or at least allowed to be on the premises… Those who are cleared to be on the premises can include employees of a business, owners of equipment or merchandise on the premises, security personnel, family members of employees or owners, other individuals identified as cleared individuals, or combinations thereof
It would have been obvious at the time the invention was filed to one having ordinary skill in the art to modify Kempel with the ability to use a database of cleared individuals to identify if someone is allowed on the premises as taught by Newman, doing so further aids in identifying a person on the premises as an intruder so that the UAV can attempt to deter the identified intruder if not in the database [0053-0055], [0103].

As per claim 14.  Claim 14 recites substantially similar limitations to those found in claim 2.  Therefor claim 14 is rejected under the same art and rationale as claim 2.  Furthermore, Kempel discloses a system comprising at least one processor [0055].

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kempel in view of Newman in view of Volkart (US Patent Application Publication 20170177925), “Volkart”.
As per claim 3, Kempel discloses:
wherein identifying the one or more exception conditions of the individual comprises: capturing a facial image of the individual; [0077] In particular, the drone might be pre-configured with an identifying image data associated with the requesting Subject in order to allow the computer vision and/or facial recognition systems of the drone to more accurately locate and track to the Subject…In some embodiments, the drone might only be equipped with a facial detection system, i.e. locate facial data in a given image frame
determining an identifier of the individual by performing facial recognition on the facial image; [0060], [0077] The notification can comprise a Subject identifier or name, a location indicator of the Subject, a message from the Subject, telemetry data associated with the Subject, a timestamp indicating when each piece of data was most recently collected or obtained, etc… In particular, the drone might be pre-configured with an identifying image data associated with the requesting Subject in order to allow the computer vision and/or facial recognition systems of the drone to more accurately locate and track to the Subject. This pre-configuration might be done as a registration process that pairs the Subject to a personal safety drone, or a registration process that involves the Subject providing identifying image data to the threat monitoring and response system 100 such that this identifying image data can then be forwarded to drones attempting to locate and identify the Subject.
Kempel does not expressly disclose the following, Volkart, however discloses
generating a blacklist database of dangerous individuals from the external sources; [0053] In an embodiment, the image database comprises sample images taken of, or provided by, any subject at any time. In an embodiment, the image sample may be provided by the family member of a subject. For example, in an embodiment where the monitoring system 100 or monitoring systems 200a and 200b are used to locate and identify a missing person, image samples of the missing person may be provided by friends and/or family members. In an embodiment, the image database may comprise image samples taken of an inmate, a convicted criminal, or other family members during registration and/or any other time. A national image database may also be used to access image samples of wanted criminals.
determining that the identifier is in the blacklist database, wherein the one or more exception conditions indicates that the individual is a dangerous individual. [0054], [0064], [0083] In such embodiments, an image provided by the UAV may then then compared with the stored facial data in order to identify and/or authenticate the facial image of a criminal, fugitive, missing person, and/or any other person of interest… If the identity of the monitored subject is authenticated, at step 356 the UAV transmits either the current GPS coordinates of the UAV or estimated GPS coordinates of the monitored subject, i.e., the identified criminal, fugitive, missing person, and/or any other person of interest based on the GPS coordinates of the UAV. At step 358, a payload carried on board the UAV is deployed.
It would have been obvious at the time the invention was filed to one having ordinary skill in the art to modify Kempel with the ability to update the image database to that images of wanted criminals can be identified as taught by Volkart, doing so further aids in identifying a person as a wanted criminal so that if they are identified the location can tracked and sent with where the wanted criminal, further supporting law enforcement functions [0006], 0053-0055], [0064].
As per claim 15.  Claim 15 recites substantially similar limitations to those found in claim 3.  Therefor claim 15 is rejected under the same art and rationale as claim 3.  Furthermore, Kempel discloses a system comprising at least one processor [0055].

Allowable Subject Matter
Claim 8 (and 9 by virtue of being dependent on claim 8) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694